Title: To Benjamin Franklin from John Thurston, 9 December 1777
From: Thurston, John
To: Franklin, Benjamin



May it Please your Excellency
London 9th Decr. 1777.
From the Knowledge I have of your Goodness, and the Small acquaintance, I was Hon’d. with by you, at Philadelphia and New York, I hope you will Excuse the freedom I take, in recommending the Bearer Mr. Fowler, who Am Certain, you’l find to be a faithfull Honest Man. I am your Excellencys Most Obliged Humble Servant
John Thurston


PS. The Bearer is pofects [perfecting?] the Art of making a Powder to Stop the Blood, which you will find by due Examination.
JT

 
Notation: Jn Thurston
